 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    NOEL BENOIST,                                 No. 2:18-CV-01611-MCE-DMC
12                     Plaintiff,
13           v.                                     ORDER
14    VETERANS ADMINISTRATION,
15                     Defendant.
16

17          On September 16, 2019, the Court dismissed this action without further leave to

18   amend. (ECF No. 28.) On October 29, 2019, Plaintiff, who had proceeded without

19   counsel and in forma pauperis in the district court, filed a notice of appeal. (ECF No.

20   31.) Thereafter, on November 8, 2010, the Ninth Circuit Court of Appeals referred this

21   matter to the district court for the limited purpose of determining whether in forma

22   pauperis status should continue for the appeal, or whether the appeal is frivolous or

23   taken in bad faith. (ECF No. 34.)

24          “An appeal may not be taken in forma pauperis if the trial court certifies in writing

25   that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see also Hooker v. American

26   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status

27   appropriate where district court finds the appeal to be frivolous). The good faith

28   standard under 28 U.S.C. § 1915 is an objective one. Coppedge v. United States,
                                                    1
 1   369 U.S. 438, 445 (1962). A plaintiff satisfies the “good faith” requirement if he or she
 2   seeks review of any issue that is “not frivolous.” Gardner v. Pogue, 558 F.2d 548, 551
 3   (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).
 4          For the reasons stated in the findings and recommendations (see ECF No. 24),
 5   adopted by the district judge on September 16, 2019 (ECF No. 28), the Court finds that
 6   the instant appeal is frivolous. The Court thus certifies that Plaintiff’s appeal is not taken
 7   in good faith, and concludes that Plaintiff’s in forma pauperis status should not continue
 8   for purposes of the appeal.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1.     Plaintiff’s in forma pauperis status is REVOKED.
11          2.     The Clerk of Court is directed to serve a copy of this Order on Plaintiff and
12   on the Ninth Circuit Court of Appeals.
13          IT IS SO ORDERED.
14   Dated: November 20, 2019
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
